Case 2:19-cv-02990-JGB-AS Document 38 Filed 10/29/20 Page 1 of 2 Page ID #:1454



  1
                                             R
  2

  3

  4

  5

  6

  7

  8                              UNITED STATES DISTRICT COURT

  9                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 10

 11    VICTOR LUEVANOS,                          CASE NO. CV 19-02990-JGB(AS)

 12                         Petitioner,          ORDER ACCEPTING FINDINGS,
 13             v.                               CONCLUSIONS AND
 14    NEIL McDOWELL,                            RECOMMENDATIONS OF UNITED
 15                         Respondent.          STATES MAGISTRATE JUDGE
 16

 17

 18

 19         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 20   Petition, all of the records herein and the attached Final Report
 21   and Recommendation of United States Magistrate Judge. After having
 22   made a de novo determination of the portions of the Report and
 23   Recommendation        to   which   objections   were   directed,1   the   Court
 24

 25
            1 The Court notes that the Final Report and Recommendation
 26   incorporates the factual assertions in Petitioner’s Objections to
      the Report and Recommendation. (Docket No. 28).
 27

 28
Case 2:19-cv-02990-JGB-AS Document 38 Filed 10/29/20 Page 2 of 2 Page ID #:1455



  1   concurs with and accepts the findings and conclusions of the
  2   Magistrate Judge.
  3
            IT IS ORDERED that Judgment be entered denying the Petition
  4
      with prejudice.
  5

  6
            IT IS FURTHER ORDERED that the Clerk serve copies of this
  7
      Order, the Magistrate Judge’s Final Report and Recommendation and
  8
      the Judgment herein on counsel for Petitioner and counsel for
  9

 10   Respondent.

 11

 12                     LET JUDGMENT BE ENTERED ACCORDINGLY

 13
      DATED: October 2, 2020
 14

 15                                             ______
                                                     ___
                                                       _ ___
                                                ___________     ____
                                                                  ______
                                                                       ___ ____
                                                                _________
                                                        JESUS G. BERNAL
                                                                 BER
                                                                  ER
                                                                   RNA
                                                                     NAL
                                                                      AL
 16                                              UNITED
                                                    TED STATES DISTRICT JUDGE
                                                 UNITE
                                                    TED
                                                    TE
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
